*803OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Petitioners, not being members of the political party whose certificates of nomination naming certain persons as candidates for various town offices at the next general election are being challenged, do not have standing to object to those candidacies (see Matter of Wydler v Cristenfeld, 35 NY2d 719; Matter of Menendez v McNab, 83 AD2d 893, mot for lv to app den 54 NY2d 769; Election Law, § 16-102).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, without costs, iri a memorandum.